DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating element in claims 21, 23, 26, 27, 29-30 and 32, 34, 37, and 39-40, which includes a bare wire heating element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 6,321,037) in view of Stover (US 7,461,416).
Regarding claim 21, Reid discloses a hose nozzle assembly (Second embodiment, Description beginning at Column 5, line 29, which includes the device of Figure 3, with the circuit of Figure 4 and its main temperature sensor, replacing item 108 of the embodiment put forth in Figure 3, with all other elements being the same; Examiner further highlights this embodiment including element 305, which though being disclosed as not being required, is usable with the second embodiment) comprising:
a handheld enclosure (300, 301, 302) having a handle portion (300, 301) and a body portion (302), the handle portion (300, 301) connected to the body portion (302) (Column 1, lines 52-53, The handle portion is on the first end of the wand (body portion)) and configured to be gripped by a user (Column 1, lines 52-53);
a heating chamber (Column 4, line 53, The space between 304 and 305) housed within the handheld enclosure (300, 301, 302) (Column 4, line 53, the heating chamber is received within the front end of the handheld enclosure) and comprising an inlet (110),  an outlet (the outlet of the enclosure leading into the seating chamber), and a heating element configured to heat a fluid (107, 305);
a spray nozzle (114) connected to the body portion (302) and configured to direct a flow of fluid from the body portion (Column 2, lines 15-20);
a valve (Column 7, line 57, nozzle valve) in fluid communication with the heating chamber and configured to control the flow of fluid through the chamber (Column 7, line 57-59);
an inlet temperature sensor (Column 5, lines 51-53, second sensor; The second sensor is interpreted as an inlet temperature sensor, as it detects the temperature of the fluid that has been issued through the inlet), configured to detect a temperature of the fluid delivered to the heating chamber (Column 5, lines 52-53) 
a controller (Figure 4) configured to receive inlet temperature data from the temperature sensor and control a heat output by the heating element based at least in part on a predetermined temperature set point and the inlet temperature data (Column 5, lines 51-53), but fails to disclose a flow sensor configured to detect a flow of fluid through the heating chamber and the controller configured to receive flow data from the flow sensor and control a heat output based at least in part in the flow data.
Stover discloses an improved device wherein a flow sensor (70) attached to a flow conduit and to a control (Column 3, line 33, switches) and the sensor detects a flow, and the switches based upon sensor triggering data will control heat output (Column 3, lines 32-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the device of Stover, providing the device to include a flow sensor (Stover, 70) attached to the flow conduit and to the controller of Reid, providing for the sensor to detect a flow and the controller configured to receive flow data from the flow sensor and control a heat output based at least in part in the flow data (Stover, Column 3, lines 32-34), in order to provide for added protection in the system, as disclosed by Stover (Column 3, lines 28-29).  
Regarding claim 24, Reid in view of Stover discloses the hose nozzle assembly of Claim 21, wherein the handheld enclosure is configured for attachment to a hose (Abstract, line 2).
Regarding claim 25, Reid in view of Stover discloses the hose nozzle assembly of Claim 21 further comprising a valve trigger (Column 7, line 57, trigger) for controlling the valve (Column 7, lines 57-59).
Regarding claim 27, Reid in view of Stover discloses the hose nozzle assembly of claim 21, wherein the controller (Figure 4) is further configured to modulate power to the heating element based on the predetermined temperature set point and the inlet temperature data (Column 5, lines 47-53, The controller will adjust power to the heating elements based on data from the sensor at the outlet sensor, and will stop the power to the heating element based upon data supplied from the inlet sensor stating that the temperature has reached the temperature set point).
Regarding claim 28, Reid in view of Stover discloses the hose nozzle assembly of claim 21, further comprising an outlet temperature sensor configured to detect a temperature of the fluid exiting the heating chamber (Column 5, lines 48-50).
Regarding claim 29, Reid in view of Stover discloses the hose nozzle assembly of Claim 28, wherein the controller is further configured to receive outlet temperature data from the outlet temperature sensor and control a heat output by the heating element based at least in part on the predetermined temperature set point, the inlet temperature data, the outlet temperature data, and the flow data (Column 5, lines 47-53, The controller will adjust power to the heating elements based on data from the sensor at the outlet sensor, and will stop the power to the heating element based upon data supplied from the inlet sensor stating that the temperature has reached the temperature set point; Additionally, as modified, the controller will control heating based upon data from the flow sensor).
Regarding claim 30, Reid in view of Stover discloses the hose nozzle assembly of Claim 21, wherein the heating chamber comprises a longitudinal axis extending therethrough, and wherein the heating element extends at least partially into the heating chamber such that a length of the heating element is oriented parallel to the longitudinal axis of the heating chamber (Figure 3, the heating element rests longitudinally within the heating chamber).
Regarding claim 31, Reid in view of Stover discloses the nozzle hose assembly of claim 21, wherein the heating element is a bare wire heating element (Figure 3, The heating element is a wire that rests in the conduit and directly heats the water).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 6,321,037) in view of Stover (US 7,461,416) and Nushart (US 2014/0263754)
Regarding claim 22, Reid in view of Stover discloses the hose nozzle assembly of Claim 21 but fails to disclose the assembly further comprising: a rotary dial having a first aperture configured to provide a first flow rate and a second aperture configured to provide a second flow rate, the first flow rate being greater than the second flow rate, wherein the rotary dial is configured to rotate between a first position having the first aperture aligned with the spray nozzle and a second position having the second aperture aligned with the spray nozzle.
Nushart discloses a spray device that includes a rotary dial (94) having a first aperture (144) configured to provide a first flow rate and a second aperture (146) configured to provide a second flow rate, the first flow rate being greater than the second flow rate, wherein the rotary dial is configured to rotate between a first position having the first aperture aligned with the spray nozzle and a second position having the second aperture aligned with the spray nozzle (Paragraphs 41-42, Each of the apertures are of different sizes, thereby providing for different flow rates when aligned with the spray nozzle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Stover with the disclosures of Nushart, providing the nozzle to include a rotary dial (Nushart, 94) having a first aperture (Nushart, 144) configured to provide a first flow rate and a second aperture (Nushart, 146) configured to provide a second flow rate, the first flow rate being greater than the second flow rate, wherein the rotary dial is configured to rotate between a first position having the first aperture aligned with the spray nozzle and a second position having the second aperture aligned with the spray nozzle (Nushart, Paragraphs 41-42, Each of the apertures are of different sizes, thereby providing for different flow rates when aligned with the spray nozzle), in order to provide for varying spray patterns without replacement or re-engagement of alternate nozzle assemblies, as disclosed by Nushart (Paragraph 42).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Stover and Jiang (US 6,283,656).
Regarding claim 26, Reid in view of Stover discloses the nozzle assembly of claim 25, but fails to disclose a device wherein the trigger is configured to activate the heating element upon actuation of the trigger. Reid discloses a device wherein the heating element is supplied with heat by plugging into a power source (Column 3, line 44-Column 4, line 1).
Jiang discloses a device wherein a trigger (16) is configured to activate a heating element (11), in addition to a fluid supply structure (Column 3, lines 18-23, The trigger includes a switch 18 that activates the heating element when the trigger is compressed), as an alternative to heat being supplied by plugging into a power source (Column 5, lines 30-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Stover with the disclosures of Jiang, substituting the heating element activation structure of Reid, which includes plugging into a power source, with the heating element activation structure of Jiang, which includes the trigger (Reid, Column 7, line 57, trigger) being further configured to activate the heating element (Reid, 107, 305) (Jiang, Column 3, lines 18-23, The trigger includes a switch 18 that activates the heating element when the trigger is compressed), in order to provide for selective operation of the heating element (Jiang, Column 3, lines 21-23), and therefore, conservation of power. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Stover and Hickling (US 4,495,481).
Regarding claim 32, Reid in view of Stover discloses the nozzle assembly of claim 21, further comprising a thermostatic switch (106) which is configured to disable power to the heating element if a temperature of the fluid flowing through the hose nozzle assembly is greater than a maximum temperature(Column 3, lines 64-66), but is silent as to whether this switch is bi-metallic.
Hickling discloses a bi-metallic temperature compensation switch (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid with the disclosures of Hickling, replacing the switch of Reid with a thermostatic bi-metallic switch (Hickling, 10), as the modification would have yielded predictable results, specifically an efficient means to prevent overheating in the device in a system where the structure of the switch is not a critical element.
Regarding claim 33, Reid in view of Stover and Hickling discloses the general condition of the switch operating at a desired temperature (Column 3, lines 64-66). Though this it is unclear whether this temperature is greater than the predetermined temperature set point, Applicant has made no disclosure that the claimed temperature is critical. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reid in view of Simmons and Hickling to include the temperature being greater than the predetermined temperature set point, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Reid to optimize the temperature setting to temperature to be greater than the predetermined temperature set point, with the expectation that the device would protect against the flow of water above the target temperature. 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Limitations drawn to the position of the rotary dial determining flow rate and the heating temperature of the fluid are not anticipated or made obvious by the prior art. Reid puts forth the temperature being determined by the system, or a rotary dial, but does not put forth the inclusion of flow rate structure. While Stover and Nushart each puts forth flow rate structure, neither of the prior art devices contemplate integration of the flow rate and temperature, as claimed. Additionally, Examiner finds no teaching, suggestion or motivation to combine the prior art devices to arrive at the current device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752